Citation Nr: 0931572	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-21 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for service-
connected diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

The Veteran had active service from February 1964 to April 
1967; May 1967 to  April 1970; August 1970 to May 1973; 
August 1974 to February 1975; and August 1976 to December 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses further 
development is necessary.  During the pendency of the appeal, 
the United States Court of Appeals for Veterans Claims 
(Court) held that for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that VA notify the 
claimant that, to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.  

Although notification letters dated in December 2004 and May 
2006 were issued in this matter, they do not comply with the 
Vazquez- Flores ruling.  The Veteran was not notified of any 
of the information required by Vazquez-Flores.

Additionally, the Veteran advised the RO in a December 2004 
statement that he treated his diabetic retinopathy at the 
Biloxi VA Medical Center.  While the RO obtained VA records 
from the Biloxi Medical Center, the last outpatient treatment 
record in the claims file is dated in April 2005, nearly four 
years ago.  VA has a duty to obtain all relevant VA and 
Governmental records prior to adjudication of a claim. 38 
U.S.C.A § 5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 611 
(1992) (Observing that any VA treatment records that have 
been generated up to and including the date of the Board's 
decision, whether or not filed in the appellant's claims 
folder, are in the constructive possession of the Board and 
must be considered).  Therefore, updated VA outpatient 
treatment records for the period since April 2005 should be 
obtained.

Finally, the November 2006 VA examination is too remote in 
time, particularly since this is the most recent medical 
evidence in the claims file.  Thus, an updated VA examination 
is needed to fully and fairly evaluate the Veteran's claim 
for an increased rating.  See Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination - particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination); see also 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
a Veteran was entitled to a new examination after a two year 
period between the last VA examination and the Veteran's 
contention that his disability had increased in severity) and 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination 
too remote for rating purposes cannot be considered 
"contemporaneous").

The state of the record is uncertain as to the severity of 
the Veteran's diabetic retinopathy, and an updated VA 
examination is therefore needed in order to make an informed 
decision regarding the Veteran's current level of functional 
impairment and adequately evaluate his current level of 
disability. See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will advise the Veteran of 
what evidence would substantiate his 
claims for increased evaluation. Apart 
from other requirements applicable under 
the Veterans Claims Assistance Act of 2000 
(VCAA), the RO/AMC will comply with the 
Vazquez-Flores ruling, and advise the 
Veteran to submit evidence that his 
conditions have worsened, including the 
effect an increased worsening of the 
conditions has on employment and daily 
life, and provide notice of the criteria 
necessary under the appropriate Diagnostic 
Code to establish entitlement to an 
increased rating.  In so doing, the RO/AMC 
will comply with any directives of the 
Veterans Benefits Administration.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009).

2.  The RO/AMC should contact the Veteran 
and ask him to specify all medical care 
providers who treated him for an eye 
condition.  The RO/AMC should then obtain 
and associate with the claims file any 
records identified by the Veteran that are 
not already associated with the claims 
file.  The RO/AMC should specifically 
request records dated from April 2005 from 
the Biloxi VA Medical Center and associate 
these records with the claims file.

3.  The RO/AMC shall schedule the Veteran 
for a VA examination of the eyes to 
ascertain the present severity of his 
service-connected diabetic retinopathy.  
The relevant evidence in the claims file 
should be made available to and reviewed 
by the examiner(s).  All indicated tests 
should be performed and all findings 
should be reported.

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly records of 
treatment for diabetic retinopathy, and 
offer comments and an opinion as to the 
severity of the disability.  The examiner 
should set forth the Veteran's uncorrected 
and corrected central visual acuity for 
distance and near, with record of the 
refraction; and a measurements of the 
visual field.  Any charts must be made a 
part of the report of examination.

The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disability, if 
any, on the his employment and activities 
of daily life.  A complete rationale for 
any opinion expressed shall be provided.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




